Citation Nr: 1016663	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-23 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for enlarged uterus.

2.  Entitlement to service connection for uterine fibroids.

3.  Entitlement to an increased disability rating for left 
knee osteoarthritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 
1977, and from July 1979 to July 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied reopening of a previously denied claim for service 
connection for enlarged uterus.  The RO also denied service 
connection for uterine fibroids.  The RO continued the 
existing 10 percent rating for osteoarthritis of the left 
knee.

The issue of an increased rating for left knee osteoarthritis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The Veteran did not file a notice of disagreement with a 
November 1997 rating decision denying service connection for 
enlarged uterus.

2.  Evidence received since the November 1997 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim.

3.  The Veteran had fibroids and enlargement of the uterus 
during service.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision denying service 
connection for enlarged uterus is a final decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2009).

2.  Evidence received since the November 1997 rating decision 
is new and material to reopen the claim for service 
connection for enlarged uterus.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002); 38 C.F.R. § 3.156 (2009).

3.  Fibroids and enlarged uterus were incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002);  38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim for VA benefits.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).

In the decision below, the Board reopens the claim for 
service connection for enlarged uterus, and also grants 
service connection for enlarged uterus and uterine fibroids.  
The left knee condition issue is being remanded for 
additional development.  Therefore, it is not necessary to 
discuss VA's duties to notify or assist the Veteran in 
substantiating the claims at this time.



Request to Reopen Claim

In August 1997, shortly after separation from service, the 
Veteran filed a claim for service connection for several 
conditions, including enlarged uterus.  In a November 1997 
rating decision, the RO denied service connection for 
enlarged uterus.  The Veteran filed an NOD in February 1998 
that addressed some of the issues in her case, but did not 
address her claim for service connection for enlarged uterus.  
As she did not file an NOD with the August 1997 denial of 
that claim, that decision became final with respect to that 
claim.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302 (A rating 
decision becomes final when a claimant does not file a notice 
of disagreement (NOD) within one year after a decision is 
issued.).  

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
The Court has ruled that, if the Board determines that new 
and material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis .  Evans v. Brown, 9 Vet. App. 273 (1996).  The 
November 1997 rating decision is the only final disallowance 
of the Veteran's claim for service connection for enlarged 
uterus.  The Board will consider whether new and material 
evidence has been submitted since that decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for a disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In a November 1997 rating decision, the RO denied service 
connection for enlarged uterus because there was no diagnosis 
of disease or adhesions to cause such.  The evidence that was 
associated with the Veteran's claims file in November 1997 
included the Veteran's service treatment records.  In March 
1997 separation examination report, it was noted that a 
pelvic examination revealed a slightly enlarged uterus.

The evidence that has been added to the claims file since 
November 1997 includes a service treatment record providing 
the pelvic examination information that was noted on the 
separation examination, current medical records, and 
statements from the Veteran.  

In her December 2006 claim, the Veteran reported that growing 
fibroids were causing severe discomfort and frequent 
urination.  She stated that surgery might be required to 
address the issue.  In a VA gynecology examination in 
September 2007, the examiner noted that the report of the 
Veteran's service separation examination noted that she had 
an enlarged uterus at that time.  In a December 2008 
statement, a VA physician who treated the Veteran wrote that 
medical records indicated that it was likely that the Veteran 
had an enlarged fibroid uterus prior to her separation from 
service.

In a March 2010 Travel Board hearing at the RO before the 
undersigned Veterans Law Judge, the Veteran reported that she 
experienced pain in the lower abdomen during service.  She 
indicated that an enlarged uterus was noted on her service 
retirement examination.  She stated that the symptoms 
continued after service, and that an enlarged uterus and 
fibroids were diagnosed.  She indicated that the condition 
eventually was addressed by a hysterectomy, performed in 
2007.

The evidence that has been added since the November 1997 
decision provides a link between her enlarged uterus, 
including the underlying cause of it, and service.  The new 
evidence raises a reasonable possibility of substantiating 
the service connection claim.  Thus, the added evidence is 
both new and material.  The Board grants reopening of a claim 
for service connection for enlarged uterus.

Service Connection

Having reopened the claim for service connection for enlarged 
uterus, the Board will consider that claim on its merits.  
The Veteran also has claimed service connection for uterine 
fibroids.  

During service, in March 1997, the Veteran had an annual 
gynecology check-up, which revealed a slightly enlarged 
uterus.  The examiner questioned whether fibroids were 
present.  The information from this examination was recorded 
on the Veteran's separation examination.

After service, in September 1998, the Veteran had an episode 
of severe pelvic pain.  She saw a private physician, who 
noted that the left adnexal area was very tender.  A pelvic 
ultrasound taken in October 1998 showed a markedly enlarged 
fibroid uterus with hypoechoic masses.

Subsequent pelvic ultrasounds, taken in 2003, 2004, and 2007, 
showed an enlarged fibroid uterus and identifiable fibroids.  
In VA outpatient treatment in March 2006, the Veteran 
reported that she had been found to have fibroids.  In a 
December 2006 claim, the Veteran reported that growing 
fibroids were causing severe discomfort and frequent 
urination.  She stated that surgery might be required to 
address the issue.

In a September 2007 VA gynecology examination, the examiner 
found that the Veteran's uterus was enlarged.  The examiner 
noted that the report of the Veteran's service separation 
examination noted that she had an enlarged uterus during 
service.  The examiner expressed the opinion that it was at 
least as likely as not that current uterine fibroids were a 
result of the enlarged uterus noted on the service separation 
examination.

Private treatment records reflect that in September 2007, the 
Veteran underwent a hysterectomy with bilateral 
salpingoopherectomy, to address the fibroid uterus and stress 
urinary incontinence.  

In September 2008, private physician H. J., M.D., wrote that 
he had seen the Veteran for pelvic discomfort in 1998.  Dr. 
J. stated that, considering the size of a fibroid shown on 
ultrasound in 1998, it was more than likely that the fibroid 
had been present since 1997.  Also in September 2008, G. D., 
M.D., wrote that he had treated the Veteran since 2007, and 
had reviewed her medical records.  Dr. D. stated that the 
significantly enlarged condition of the Veteran's uterus in 
2007 was consistent with progressively growing fibroids.  He 
noted the size of fibroids shown on ultrasound in 1998, and 
opined that it was exceedingly likely that the fibroids were 
present when she was examined in service in March 1997.  In a 
December 2008 statement, a VA physician who treated the 
Veteran wrote that medical records indicated that it was 
likely that the Veteran had an enlarged fibroid uterus prior 
to her separation from service.

In the 2010 hearing, the Veteran reported that she 
experienced pain in the lower abdomen during service.  She 
stated that the symptoms continued after service, and that an 
enlarged uterus and fibroids were diagnosed.  She indicated 
that the condition eventually was addressed by a 
hysterectomy, performed in 2007.

The Veteran's uterus was found to be slightly enlarged while 
she was in service.  After service, enlargement of the uterus 
and the presence of fibroids were confirmed by ultrasound.  
Physicians have opined that it is likely that the uterine 
enlargement and fibroids found after service were present 
during service.  As the evidence supports the uterine 
enlargement and the presence of fibroids during and after 
service, the Board grants service connection for those 
conditions.




ORDER

New and material evidence having been submitted, the 
previously denied claim for service connection for enlarged 
uterus is reopened.

Entitlement to service connection for enlarged uterus and 
fibroids is granted.


REMAND

The Veteran is service-connected for left knee 
osteoarthritis.  Medical treatment records reflect that she 
wears a left knee brace.  On the most recent VA medical 
examination, in September 2007, the examiner indicated that 
the left knee did not have instability.  In the March 2010 
hearing, the Veteran reported that her left knee was 
unstable; that it buckled and felt like it was going to 
buckle.  

In light of the contention that the left knee disability has 
worsened since the last examination, the Board will remand 
the claim for the Veteran to be scheduled for a new VA 
examination of the left knee.  See Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, this issue is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who treated her left knee 
disorder since March 2007.  After 
securing the necessary release, the 
RO/AMC should obtain these records.

2.  Schedule the Veteran for a VA joints 
examination to address the current 
manifestations and extent of her service 
connected left knee arthritis.  The 
claims file must be made available to and 
be reviewed by the examiner in 
conjunction with the examination.  Any 
tests deemed necessary should be 
conducted.  

The examiner should conduct a thorough 
orthopedic examination of the left knee, 
and should document any limitation of 
motion, including any limitation of 
motion due to pain, expressed in terms of 
full extension being zero degrees.  The 
examiner should also describe any 
subluxation or instability, crepitance, 
or locking and indicate whether these are 
related to the service connected left 
knee arthritis.  In addition, the 
examiner should describe any functional 
loss due to pain or weakness, and to 
document all objective evidence of those 
symptoms.  The examiner should provide a 
rationale for any opinion provided.

3.  After completion of the above, review 
the expanded record and determine if the 
Veteran's claim can be granted.  If the 
claim remains denied, issue a 
supplemental statement of the case and 
afford the Veteran an opportunity to 
respond.  Thereafter, return the case to 
the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


